     Case 3:21-cv-00302-RCJ-WGC Document 8 Filed 08/20/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    HENRY WILLIAM DEMPSEY, JR.,                        Case No. 3:21-cv-00302-RCJ-WGC
12                       Petitioner,                     ORDER
13            v.
14    STATE OF NEVADA,
15                       Respondent.
16

17          Petitioner having filed a motion for enlargement of time (first request) (ECF No. 7), which

18   the court grants. The court repeats its warning that petitioner alone is responsible for filing a

19   habeas corpus petition that is timely under 28 U.S.C. § 2244(d)(1), and that no extension of time

20   to file a document or to pay a filing fee is an extension of the one-year period of limitation of

21   § 2244(d)(1).

22          IT THEREFORE IS ORDERED that petitioner's motion for enlargement of time (first

23   request) (ECF No. 7) is GRANTED. Petitioner will have up to and including October 12, 2021,

24   either to file an application to proceed in forma pauperis or to pay the filing fee.

25          DATED: August 20, 2021.
26                                                                  ______________________________
                                                                    ROBERT C. JONES
27                                                                  United States District Judge
28
                                                         1
